      Case 2:19-cv-02544-JAM-DB Document 38 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                       IN THE UNITED STATES DISTRICT COURT

 8                           EASTERN DISTRICT OF CALIFORNIA

 9   SOLARMORE MANAGEMENT
     SERVICES, INC., a California corporation,       Case No. 2:19-cv-02544-JAM-DB
10
                      Plaintiff,                     ORDER GRANTING SIXTH EX
11                                                   PARTE MOTION TO EXTEND TIME
     v.                                              FOR SERVICE OF COMPLAINT
12
     Bankruptcy Estate of DC SOLAR                   Complaint Filed: December 17, 2019
13   SOLUTIONS, INC. dba DC SOLAR                    Current Service Deadline:
     SOLUTIONS MFG, INC. dba DC SOLAR                December 17, 2020
14   SOLUTIONS MANUFACTURING, INC., a                Requested Extended Deadline:
     California corporation; Bankruptcy Estate of    January 29, 2021
15   DC SOLAR DISTRIBUTION, INC., a                  Trial Date: None Set
     California corporation; Bankruptcy Estate of
16   DC SOLAR FREEDOM, INC., a California
     corporation; MATTHEW CARPOFF, an
17   individual; LAUREN CARPOFF, an
     individual; ROBERT V. AMATO and
18   PRISCILLA AMATO, husband and wife;
     ROBERT KARMANN, an individual;
19   RONALD J. ROACH, an individual;
     SEBASTIAN JANO, an individual; STEVE
20   WILDE, an individual; PATRICK MOORE,
     an individual; HALO MANAGEMENT
21   SERVICES LLC, a Nevada limited liability
     company; ALVAREZ & MARSAL
22   VALUATION SERVICES, LLC, a
     Delaware limited liability company; BARRY
23   HACKER, an individual; MARCELO
     BERMUDEZ, an individual;
24   COHNREZNICK, LLP, a New Jersey
     limited liability partnership; SCOTT
25   WENTZ, an individual; RAINA YEE, an
     individual; VISTRA INTERNATIONAL
26   EXPANSION (USA) INC., fka RADIUS
     GGE (USA), INC., fka HIGH STREET
27   PARTNERS INC., a Maryland corporation;
                                                 1                 ORDER GRANTING SIXTH
28                                                            EX PARTE MOTION TO EXTEND
                                                          TIME FOR SERVICE OF COMPLAINT
     4826-5002-4147
      Case 2:19-cv-02544-JAM-DB Document 38 Filed 12/08/20 Page 2 of 2


 1   RADIUS GGE (USA), INC., fka HIGH
     STREET PARTNERS INC., a Maryland
 2   corporation; MONTAGE SERVICES, INC.,
     a California corporation; HERITAGE BANK
 3   OF COMMERCE, a California corporation;
     DIANA KERSHAW, an individual;
 4   CARSON TRAILER, INC., a California
     corporation; DAVID ENDRES, an
 5   individual; AHERN RENTALS INC., a
     Nevada corporation; RYAN GUIDRY, an
 6   individual; THE STRAUSS LAW FIRM,
     LLC, a South Carolina limited liability
 7   company; PETER STRAUSS, an individual;
     PANDA BEAR INTERNATIONAL, LTD.,
 8   a Hong Kong corporation; PANDA SOLAR
     SOLUTIONS LLC, a Nevada limited
 9   liability corporation; DC SOLAR
     INTERNATIONAL, INC., a Nevis
10   corporation; BAYSHORE SELECT
     INSURANCE, a Bahamian Corporation;
11   CHAMPION SELECT INSURANCE, a
     Bahamian Corporation; JPLM DYNASTY
12   TRUST, a Cook Island Trust; BILLIE JEAN
     TRUST, a Cook Island Trust; SOUTHPAC
13   INTERNATIONAL, INC., a Cook Islands
     Corporation,
14
                             Defendants.
15

16             Upon consideration of the Sixth Ex Parte Motion to Extend Time for Service of
17   Complaint (the “Motion”) filed by Plaintiff Solarmore Management Services, Inc.
18   (“Solarmore” or “Plaintiff”), and for good cause appearing,
19             IT IS HEREBY ORDERED, ADJUDGED AND DECREED that:
20             (1)    The Motion is granted; and
21             (2)    The Plaintiff’s deadline to serve the complaint (“Complaint) in this action is
22   hereby extended by forty-five (45) days, through and including January 29, 2021.
23             IT IS SO ORDERED.
24
     DATED: December 7, 2020                     /s/ John A. Mendez
25
                                                 THE HONORABLE JOHN A. MENDEZ
26                                               UNITED STATES DISTRICT COURT JUDGE
27
                                                     2                   ORDER GRANTING SIXTH
28                                                                  EX PARTE MOTION TO EXTEND
                                                                TIME FOR SERVICE OF COMPLAINT
     4826-5002-4147
